IN THE SUPREME COURT OF THE STATE OF DELAWARE

  RAYLOND PARKER,                           §
                                            §   No. 323, 2014
        Defendant Below,                    §
        Appellant,                          §
                                            §
        v.                                  §   Court Below—Superior Court
                                            §   of the State of Delaware,
  STATE OF DELAWARE,                        §   in and for Kent County
                                            §   Cr. ID 1111000030
        Plaintiff Below,                    §
        Appellee.                           §

                           Submitted: September 8, 2014
                             Decided: September 9, 2014

                                    ORDER

      This 9th day of September 2014, it appears to the Court that, on August 25,

2014, the Chief Deputy Clerk issued a notice to appellant to show cause why this

appeal should not be dismissed for his failure to diligently prosecute the appeal by

not filing his opening brief and appendix in this matter and by not paying the

required filing fee. The appellant has failed to respond to the notice to show cause

within the required ten-day period; therefore, dismissal of this action is deemed to

be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme

Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Henry duPont Ridgely
                                      Justice